ITEMID: 001-24040
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: PODOLSKAYA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mrs Valentina Vsevolodovna Podolskaya, is a Russian national, who was born in 1932 and lives in Orenburg. The respondent Government are represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 June 2000 the applicant’s husband, Mr Podolskiy, was presented a book Doctors of the 20th Century (“Доктора ХХ века”) published by the Orenburg health protection department. On reading the book Mr Podolskiy found that his name had been omitted from a chronological list of directors of the Orenburg health protection department, although he had worked in that position from 1966 to 1981. Also, in another place there was a mistake in his initials. Finally, the book contained a photograph of Mr Podolskiy with an unknown woman; the caption of the photograph indicated that the persons on the photograph were “Mr Podolskiy with his spouse”.
On 7 August 2000 Mr Podolskiy lodged a civil action against the authors and publishers of the book for the protection of his honour, dignity and professional reputation and compensation for non-pecuniary damage. He also sought an injunction to stop dissemination of the book, recall all printed copies and make necessary corrections. Mr Podolskiy submitted that the omissions in the publication damaged his professional reputation and also “upset the peace” of his family life. He explained that he had been married to his spouse for more than fifty years and they both adhered to “traditional moral values” that included disapproval of divorce and re-marriages. He also stated that because of the publication he had to seek medical assistance in June and July 2000.
On 15 May 2001 the Leninskiy District Court of Orenburg gave its judgment. The court found that a mistake in Mr Podolskiy’s initials was a typographical error. It established that Mr Podolskiy’s name had been wrongly omitted from the chronological list and the caption of the picture was indeed incorrect. Nevertheless, the court concluded:
“However, the court does not consider that [this information] is damaging, i.e. [that it] contains indications that the plaintiff has committed an offence under existing laws or has transgressed moral principles...
Re-marriages are not prohibited by law, not condemned in society and can be entered into because of various reasons.”
The court dismissed Mr Podolskiy’s action in full. On 24 May 2001 Mr Podolskiy’s lawyer appealed against the judgment. He argued, in particular, that the damage caused to the plaintiff’s goodwill had to be assessed with regard to the plaintiff’s individual subjective values, such as the conviction that remarriages were unacceptable.
On 4 July 2001 Mr Podolskiy died of a heart attack.
On the applicant’s request, she was recognised as Mr Podolskiy’s legal successor in the civil proceedings. The court agreed that the applicant also had her own interest in pursuing the claim.
On 30 August 2001 the Orenburg Regional Court upheld the judgment of 15 May 2001. The court confirmed that the information in the book was incorrect; however, it did not consider that such information was damaging to Mr Podolskiy’s or the applicant’s dignity, honour or reputation.
Article 151 of the Civil Code of the Russian Federation of 30 November 1994 provides that a court may award compensation for non-pecuniary damage to an individual who sustained such damage as a result of acts that violated his personal non-pecuniary rights.
Article 152 of the Civil Code of the Russian Federation provides that an individual may seize a court with a request for retraction of information damaging his or her honour, dignity or professional reputation unless the person who distributed such information proves its accuracy. In addition to retraction, the individual may also claim compensation for losses and non-pecuniary damage sustained as a result of distribution of such information.
